This is a companion case to Miss Rebecca Rockefeller v. Shreveport Yellow Cabs, No. 5717, 182 So. 141 decided by us this day. Damages claimed in both cases arose out of the same accident. In No. 5717, a guest in the car sued for damages for personal injuries and in the case at bar the owner of the car is suing for damages to his car. The two cases were consolidated below and tried on the same note of evidence. There is no contest over the amount due in the case if defendant is found to be liable.
The lower court awarded plaintiff judgment in the sum of $198.15, with legal interest thereon from judicial demand, and for the reasons assigned in case No. 5717, styled Miss Rebecca Rockefeller v. Shreveport Yellow Cabs, Inc., supra the judgment of the lower court is affirmed with costs. *Page 175